Citation Nr: 1821726	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD) and Barrett's esophagus status-post Nissen fundoplication, with residuals of hepatitis A (claimed as esophagus condition).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection, to include on a secondary basis, for lumbar spine disability.

3. Entitlement to service connection, to include on a secondary basis, for lumbar spine disability.

4. Entitlement to service connection, to include on a secondary basis, for bilateral neuropathy of the lower extremities.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1972 and from January 1976 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2014, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was offered a replacement hearing before another Veterans Law Judge in April 2016, which he accepted.  In January 2018, the Veteran testified at a videoconference Board hearing before the undersigned.  Both the January 2014 and January 2018 hearing transcripts are of record.

The Board notes that a July 2015 rating decision combined the issues pertaining to hiatal hernia and residuals of hepatitis A to reflect one claim for an initial compensable rating  for hiatal hernia with GERD and Barrett's esophagus status-post Nissen fundoplication, with residuals of hepatitis A (claimed as esophagus condition).  The Veteran's prior noncompensable evaluation for residuals of hepatitis A from July 1, 1993 to November 11, 26, 2008 was closed, however, his overall combined evaluation was not reduced, but rather the effective date of this change became the date that service connection was established for the Veteran's hiatal hernia, which was November 11, 26, 2008.  Per the July 2015 rating decision, and as reflected on the title page, the Board will evaluate the Veteran's hiatal hernia and residuals of hepatitis A as one issue.

The issues of entitlement to service connection for lumbar spine disability and entitlement to service connection for bilateral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2004 rating decision denied service connection for lumbar spine disability; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2. Evidence received since the May 2004 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for lumbar spine disability.

3. Throughout the period on appeal, the Veteran's hiatal hernia with residuals of hepatitis A is manifested by pyrosis (heartburn) and regurgitation, but not by persistently recurrent epigastric distress accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 





CONCLUSIONS OF LAW

1. The May 2004 rating decision in which the RO denied service connection for lumbar spine disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been received since the May 2004 rating decision and the requirements to reopen the claim of entitlement to service connection for lumbar spine disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for an initial rating of 10 percent, but no higher, for hiatal hernia with residuals of hepatitis A are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7345-7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in December 2008 and May 2011.  The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

II.  Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In a May 2004 rating decision, the RO denied service connection for lumbar spine disability on a lack of evidence that any diagnosed lumbar spine disability began in or was caused by the Veteran's military service or his service-connected right ankle disability.  The pertinent evidence of record at the time of the May 2004 rating decision consisted of the Veteran's service treatment records (STRs) and an April 2004 VA examination.
 
The Veteran was notified of the May 2004 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the May 2004 rating decision is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2017).

The pertinent evidence received since the May 2004 rating decision includes: (1) post-service VA treatment records; (2) the Veteran's January 2018 videoconference Board hearing testimony; and (3) January 2018 correspondence from the Veteran's private physician, Dr. J. C.

Post-service VA treatment records show current diagnoses and treatment for degenerative changes in the Veteran's lumbar spine, as well as lumbar radiculopathy. 

During the Veteran's January 2018 Board hearing, the Veteran testified that he entered service without any lumbar spine problems.  He indicated that he began noticing low back problems when he jumped out of planes during service.  He stated that he sought treatment in service and was prescribed Aspirin.  He indicated that he currently receives treatment from his private physician, Dr. J. C., for his lumbar spine disability.  Additionally, he asserted that his lumbar spine disability is caused or aggravated by his service-connected right ankle disability.

January 2018 correspondence from Dr. J. C. indicates that he began treating the Veteran for a lumbar spine disability in 2004.  He opined that, based on the Veteran's back injury sustained in service and his duties as a paratrooper, the Veteran's low back pain is related to service.

The Board finds that new and material evidence has been presented to reopen the claim.  The Veteran's post-service VA treatment records, his January 2018 videoconference Board hearing testimony, and Dr. J. C.'s January 2018 correspondence are new since they are neither cumulative nor redundant of the evidence that was of record in May 2004.  This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the evidence tends to show the Veteran has a current diagnosis of lumbar spine disability, for which he currently receives treatment.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a current disability.  Additionally, the evidence received since the May 2004 rating decision includes evidence that his lumbar spine disability may be related directly to service or to his service-connected right ankle disability. 

Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for lumbar spine disability must be granted.
III.  Entitlement to a Higher Initial Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Factual Background and Analysis

The Veteran's hiatal hernia with residuals of hepatitis A is currently rated noncompensable under DCs 7345-7346.  
Under DC 7345, chronic liver disease without cirrhosis, a noncompensable rating is warranted when the disability is nonsymptomatic.  A 10 percent is assigned when the disability is manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114 (2017).

A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction, continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly); or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

The maximum 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

An ?incapacitating episode" is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  Id., Note 2.

Under DC 7346, hernia hiatal, a 10 percent rating is assigned when there are two or more symptoms, to include dysphagia, pyrosis, and regurgitation, of less severity.  38 C.F.R. § 4.114 (2017).

A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

The maximum 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  Id.

Turning to the evidence of record, post-service VA treatment records from 2016 to 2018 show the Veteran was treated for heartburn and regurgitation in relation to his hiatal hernia and GERD.  An April 2016 treatment record notes the Veteran is prescribed Nexium, and he indicated that if he does not take his mediation, he experiences regurgitation.  His post-service VA treatment records are silent for symptoms of hepatitis A from 2008 to the present.

The Veteran underwent a VA examination for hepatitis A in January 2009.  He showed no symptoms of liver disease, malaise, nausea, vomiting, or anorexia.  While a blood test performed was positive for hepatitis A, the examiner opined that the Veteran's hepatitis A was stable, given he did not exhibit any related symptoms during his examination.  

During a January 2009 VA examination for hiatal hernia, the Veteran reported nausea, vomiting, heartburn, esophageal distress, and regurgitation.  The examiner diagnosed him with GERD and Barrett's esophagus.

Pursuant to the Board's June 2014 remand, the Veteran underwent additional VA examinations for his hiatal hernia and hepatitis A.  During his August 2014 VA examination for hiatal hernia, the Veteran reported symptoms of nausea and infrequent episodes of epigastric distress.  He indicated he was prescribed Nexium, and the examiner diagnosed him with GERD.  At his August 2014 VA examination for hepatitis A, the Veteran reported that he is always tired and take naps four times a day.  The examiner found no incapacitating episodes during the prior 12 months and opined that the Veteran has no residuals or active hepatitis A since January 2008 to the present.
 
During his January 2018 Board hearing, the Veteran testified that his current hiatal hernia symptoms include vomiting, regurgitation, heartburn, chest pain, and dysphagia, but that new medication helps to control these symptoms.  Regarding his hepatitis A, he indicated he does not have cirrhosis of the liver, but that he loses energy.

Upon review of the evidence of record, the Board finds that an initial rating of 10 percent for the Veteran's hiatal hernia with residuals of hepatitis A is warranted.  With regard to the Veteran's residuals of hepatitis A, post-service VA treatment records and VA examinations from 2008 to the present do not reflect symptoms attributable to his hepatitis A.  Additionally, while the Veteran reported loss of energy and feeling extremely tired, the August 2014 VA examiner found no residuals or active hepatitis A since January 2008.  To this end, the evidence of record shows no indication of fatigue, malaise, and anorexia, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), or of any similar type of symptoms attributable to the Veteran's hepatitis A.

With regard to the Veteran's hiatal hernia, the Board finds that post-service VA treatment records from 2016 to the present shows complaints of and treatment for regurgitation and heartburn.  While the Veteran testified during his January 2018  Board hearing that he experiences dysphagia, his post-service treatment records and VA examinations from 2009 and 2014 show no symptoms of dysphagia, nor do they reflect persistently recurrent epigastric distress.  For these reasons, the Board finds that an initial rating of 10 percent, but no higher, is warranted for the Veteran's hiatal hernia with residuals of hepatitis A.



ORDER

As new and material evidence has been received, the claim of entitlement to service connection, to include on a secondary basis, for lumbar spine disability is reopen; the appeal is granted to this extent only. 

Entitlement to an initial rating of 10 percent, but no higher, for hiatal hernia with GERD and Barrett's esophagus status-post Nissen fundoplication, with residuals of hepatitis A is granted. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

During his January 2018 videoconference Board hearing, the Veteran testified that he currently receives treatment for his lumbar spine disability and bilateral neuropathy of the lower extremities from his private physician, Dr. J. C.  Of record is a January 2018 letter from Dr. J. C. indicating the Veteran began receiving treatment from him in 2004.  These private treatment records are not in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claims because they relate to whether the Veteran was diagnosed with and treated for bilateral neuropathy of the lower extremities and they may include further information pertaining to the Veteran's history of symptoms.  VA has a duty to seek these records. 38 U.S.C. § 5103A(b)(1).

Additionally, at his January 2018 Board hearing, the Veteran asserted that his lumbar spine disability is either directly due to service, specifically from jumping out of planes, or caused or aggravated by his service-connected right ankle disability.  While Dr. J. C. provided a January 2018 opinion that the Veteran's low back pain is due to his jumps as a paratrooper in service, the Board finds this opinion inadequate, as Dr. J. C. speaks only to the Veteran's symptoms of low back pain, rather than to a current diagnosis pertaining to his lumbar spine.  As the Veteran's post-serve VA treatment records reflect current diagnoses of degenerative changes of the Veteran's lumbar spine and lumbar radiculopathy, and his STRs from 1985 show complaints of and treatment for low back pain and a low back strain, the Board finds that an examination is necessary to determine whether the Veteran's current lumbar spine disability was incurred in or is related to service or his service-connected right ankle.  38 U.S.C. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all private treatment records for the Veteran not already associated with the file, to specifically include treatment records from Dr. J. C., referenced in the Veteran's January 2018 Board hearing transcript.  Copies of any outstanding private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed low back disability.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other.  

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability is etiologically related to the Veteran's active service.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability is caused by the Veteran's service-connected right ankle disability.

c) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability is aggravated by the Veteran's service-connected right ankle disability, and if so, the extent of the aggravation.

In rendering the requested opinions, the examiner should consider the Veteran's:  (1) STRs from 1985, which show reports of and treatment for low back pain and a low back strain; and (2) VA treatment records from 2016 to the present, which show diagnoses of degenerative changes in the Veteran's lumbar spine and lumbar radiculopathy.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


